Citation Nr: 1508664	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A September 2010 rating decision granted entitlement to service connection for PTSD and assigned a 70 percent disability rating.  After the Veteran filed a Notice of Disagreement (NOD) with the disability rating assigned, the RO continued the 70 percent disability rating in a February 2012 Statement of the Case (SOC).  Also in February 2012, the RO issued a separate rating decision denying entitlement to a TDIU.  Thereafter, in a March 2012 VA Form 9, the Veteran perfected an appeal as to the increased rating claim.  The Veteran also indicated in the VA Form 9 that he disagreed with the decision denying entitlement to a TDIU, and the RO construed this statement as an NOD to the February 2012 rating decision.  The RO did not issue a separate SOC as to the TDIU issue, but instead re-adjudicated both the TDIU issue and the PTSD issue in a November 2014 Supplemental Statement of the Case (SSOC).  

Normally, under such circumstances, the Board must remand such a claim for issuance of a Statement of the Case (SOC) and to provide the Veteran an opportunity to perfect an appeal.  However, in this particular case, the Board finds that the Veteran's claim for a TDIU is part and parcel of the claim for a higher evaluation for PTSD and that the issue is properly before the Board even though an SOC has not been issued.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds this duty to assist has not been met.

In this regard, the record suggests that there are VA treatment records that have not been associated with the claims file.  Specifically, the August 2010 C&P examiner noted that the Veteran was assessed for PTSD at the Richmond VAMC in 2009.  Similarly, an August 2013 mental health intake note indicates that the Veteran was previously seen for a mental health evaluation in August 2010.  However, the earliest VA treatment records associated with the claims file are from September 2010.  The August 2013 treatment note also references a mental health evaluation in February 2013, but there are no VA treatment records in the claims file between September 2011 and May 2013.  Upon remand, the AOJ should obtain all outstanding VA treatment records documenting mental health treatment, including those indicated above from 2009 to August 2010 and from September 2011 and May 2013, as well as any current VA treatment records dated from November 2014.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

Remand is also required to obtain private treatment records.  In November 2014, the RO prepared an SSOC regarding the issues on appeal.  In the SSOC cover letter dated November 12, 2014, the RO advised the Veteran that he had 30 days to respond to the SSOC.  In a statement received by the RO on November 28, 2014, prior to the expiration of the 30-day period, the Veteran indicated that he was still receiving treatment from a private psychologist.  He enclosed a signed release form (VA Form 21-4142) in order for VA to obtain these updated records.  However, there is no indication that the RO attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand. 

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).

With respect to the Veteran's increased rating claim, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in August 2010, over four years ago.  Since that time, VA treatment records show that the Veteran's PTSD may have increased in severity.  See, e.g., October 2013 VA Treatment Record.  Additionally, since the last examination, the Veteran started receiving mental health treatment and was prescribed medication.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Additionally, as relevant to his TDIU claim, the Board notes that the Veteran was afforded a VA examination in January 2011 in order to assess any functional limitations due solely to the Veteran's service-connected disabilities.  However, the examiner did not discuss the Veteran's service-connected PTSD, which is the Veteran's only service-connected disability.  Instead, the examiner only discussed the effects that the Veteran's non-service connected bilateral knee condition had on his employability.  On remand, the examiner should be requested to provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from Psychological Consulting Services pursuant to the VA Form 21-2142 submitted by the Veteran in November 2014.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA mental health treatment records from the Richmond VAMC, to specifically include records from 2009 to August 2010, records from September 2011 to May 2013, and records from November 2014 to the present.  If no such records are located, that fact should be documented in the claims file.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be reported in detail.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life, to include the Global Assessment Functioning (GAF) score.

The examiner should further provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In making this assessment, the examiner should note the Veteran's contentions that he has been unable to work since 2009 due to his PTSD.

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

